Briscoe, J.,
delivered the opinion of the Court.
This is an action of trespass to recover damages for the unlawful expulsion of the plaintiff from a train on the defendant’s road. There is no dispute as to the material facts. On Sunday, August 20th, 1893, the plaintiff asked the ticket agent of the defendant company at Westminster, Maryland, for a round-trip ticket to Emory Grove Camp. The agent gave him a ticket to Glyndon and return, and called his attention to the fact that the Emory Grove tickets were not sold on Sundays, but that the Glyndon ticket would do as well, since the two stations were only a quarter of a mile apart. The plaintiff accepted the ticket. The return coupon reads as follows:
“ Western Maryland Railroad Company. Temperance Camp-Meeting. Excursion Ticket. One Continuous Passage. Glyndon to Westminster. In consideration of the reduced rate at which this ticket is sold, it will not be received for passage after Friday, August 25th, 1893.
“ This ticket will not be good for passage to or from in*252termediate stations, and will not be received for return passage unless stamped by the secretary of Temperance Camp-Meeting Association, at Temperance Camp Ground. Not Good to Stop Off. B'. H. Griswold, Geni. Passenger Agent.
“To the Purchaser: Read the above contract, and take notice that the return part of this ticket must be stamped by the secretary of.Temperance Camp-Meeting Association, at Temperance Camp Ground, before it will be honored for passage.”
It appears from the evidence that the plaintiff went first to Glyndon for the purpose of having his ticket stamped by the secretary of the Temperance Camp-Meeting. There he was informed that the Temperance Camp had closed on August 9th ; that-the secretary had left the grounds, taking the stamp with him, and there was no one there authorized to stamp the return coupon. There was an arrangement between the Temperance Camp at Glyndon and the Emory Grove Camp adjoining, that the exercises of the former should close on August 9th, and the exercises of the latter begin on the next day and continue until-August 25th. It further appears that the officers of the Temperance Camp át Glyndon had an agreement with the defendant company by which excursion tickets over the road were sold at a reduced rate, but their evidence was to the effect that they were under no obligation to provide for the stamping of return coupons after August 9th, when the meeting ended. The Emory Grove Camp had a similar contract for the sale of excursion tickets, but these tickets were not to be sold on Sundays. The agent of the defendant at Westminster, who sold the plaintiff the ticket, did not know that the Temperance Camp was over, and it was in consequence of a mistake either by him or by the officials of the defendant company, or by the Officers of the Temperance Camp as to the nature of the oral agreement for the sale of excursion tickets to Glyndon, that the plaintiff on the- day in question received a ticket which required the return coupon to be stamped by the secretary of the Temperance Camp. The plaintiff, after *253his effort to have his ticket stamped, spent the day and night at Emory Grove, and on his return the next day to Westminster offered the return coupon and explained why it had not been stamped. The conductor, however, refused to accept the unstamped coupon and demanded the regular fare of forty cents. The plaintiff at that time had in his pocket not only money sufficient to pay the fare, but also a thousand-mile ticket over the defendant road. He insisted, however, upon his right to travel upon the return coupon, and upon his refusal to pay the fare the conductor compelled him to leave- the train. He was expelled from the train about ten miles from Westminster and walked the whole way to that place. The judgment below being for the plaintiff, the defendant has appealed.
In the view we take of this case it will not be necessary for us to decide all the questions argued on the appeal. If the plaintiff was not entitled to travel on the ticket so offered by him and refused to pay the fare when demanded, then his ejection from the train was lawful and no damages therefor can be recovered in an action of tort. A railroad ticket is not only a token that the passenger has paid his fare and is entitled to passage, but it is also in many cases the contract between the passenger and the company. In Pennington v. P., W. & B. R. R. Co., 62 Md. 95, this Court held that when the ticket is sold for less than the usual rate upon the condition that it shall not be used after a limited time, then, if the passenger accepts and uses the ticket, he makes a contract with the company according to the terms stated.
In all cases when the question as to the right of a passenger to travel arises between him and the conductor of a train, the ticket is necessarily the conclusive evidence of the nature and extent of the passenger’s right. “ No other rule,” says Cooley, C. J., in Hufford v. Grand Rapids & Ind. Ry. Co., 53 Mich. 118, “can protect the conductor in the performance of his duties or enable him to determine what he may or may not lawfully do in managing the train and collecting fares. The public is interested in having the *254rules whereby conductors are to govern their action certain and definite, so that they may be enforced without confusion and without stoppage of trains, and if the enforcement causes temporary inconvenience to a passenger who, by accident or mistake, is without proper evidence of his right to a passage, though he has paid for it, it is better that he should submit to the temporary inconvenience than that the business of the road be interrupted to the general annoyance of all who are-upon the train.” See also Poulin v. Canadian Pacific R. Co., 52 Fed. R. 197 ; New York, etc., Co. v. Bennett, 50 Fed. R. 496; Townsend v. N Y. Central Co., 56 N. Y. 293.
It has been held in many cases that when a passenger receives a wrong ticket from an agent of the company by reason of the mistake or negligence of the agent, the conductor may refuse to accept such ticket and is authorized to compel him to leave the train if payment of the fare is refused. In these cases the passenger should pay the fare demanded and seek his remedy by an action for the breach of the contract, and not by an action of tort for the ejection. Bradshaw v. South Boston R. Co., 135 Mass. 407; Shelton v. Lake Shore, &c., 29 Ohio St. 214; Chicago, B. & Q. R. R. v. Griffin, 68 Ill. 499 ; Yorton v. Milwaukee, &c., Co., 54 Wis. 234 ; Frederick v. M., O. & H. Ry. Co. 37 Mich. 342; Mackey v. Ohio River R. R. Co., 34 W. Va. 65. There are some cases that hold the contrary doctrine, but the weight of authority is against it.
In McClure v. P., W. & B. R. R. Co., 34 Md. 532, the plaintiff bought a through ticket on defendant’s road from New York to Baltimore,'which was taken up by the conductor of a through train upon which plaintiff began the journey and plaintiff received a “ check ” declared upon its face to be good for this day and train only. The plaintiff got off at a way-station, where he was told by someone in the ticket'office that'the check would be good on another train and day. Some days afterwards the plaintiff boarded another train at the way-station to complete the journey and *255offered the check as evidence of his right to travel. It was rejected and the plaintiff was put off upon his refusal to pay the fare. This Court held that under the contract made by the ticket he had no right to stop off and afterwards use the check on another train, and that he was lawfully ejected.
Now, in the case under consideration the contract between the plaintiff and the defendant company, as evidenced by the ticket, was that the plaintiff should be entitled to passage from Glyndon back to Westminster upon the condition precedent that the return coupon be stamped by the person clearly designated upon the face of the ticket. This condition the plaintiff was unable to comply with for the reasons which have been stated. But when the plaintiff entered the train to return he offered to the conductor as evidence of his right to travel a ticket which upon its face was not good and effectual for that purpose, because the condition upon which its validity depended had not been performed. And of this fact the plaintiff had full knowledge. Upon the refusal of the conductor to accept this defective ticket the plaintiff should have paid the fare demanded and afterwards sought compensation from the company for the breach of its contract. Since the ticket is the conclusive evidence of the extent of the passenger’s right as between him and the conductor, the latter was justified in refusing to accept the defective ticket offered by the plaintiff and in compelling him to leave the train upon his refusal to pay the fare.
The case of Mosher v. St. Louis, &c., Co., 127 U. S. 390, is somewhat like the one now under consideration. There the passenger purchased of the defendant company a ticket expressed on its face to be “ good for one first-class passage to Hot Springs, Ark., and return when officially stamped on the back.” The plaintiff was unable to find any agent at Hot Springs to stamp his ticket and was put off of one of the defendant’s trains upon the refusal of a conductor to accept the unstamped return coupon. The defendant was not liable for the absence of an agent at Hot Springs to stamp the ticket, because its liability was limited by contract to its *256own road, which did not extend to Hot Springs. In the 'opinion of Justice Gray, he says : “ The conductor of the defendant’s train, upon the plaintiff’s presenting a ticket bearing no stamp of the agent at Hot Springs, had no authority to waive any condition of the contract, to dispense with the want of such stamp, to inquire into the previous circumstances, or to permit him to travel on the train. It would be inconsistent alike with the express terms of the contract of the parties and with the proper performance of the duties of> the conductor, in examining the tickets of other passengers, and in conducting the train with due regard to speed and safety, that he should undertake to determine, from oral statements of the passengers or other evidence, facts alleged to have taken place before the beginning of the return trip, and as to which the contract, on the face of the ticket made the’ stamp of the agent of the Hot Springs Railroad Company at Hot Springs the only and conclusive proof.”
The case of P. W. & B. R. R. Co. v. Rice, 64 Md. 63, upon which the appellee relies, is clearly distinguishable from this case. There the ticket presented by the passenger was apparently good. One conductor had through a mistake cancelled it, but attempted to correct the mistake and assured the passenger that it was “all right.” Another conductor refused to accept the ticket because the correction had not been made in accordance with the rules of the company. The passenger had no notice or knowledge of the rules and he was authorized under these circumstances to believe that the ticket offered by him was valid. The case of N. Y., Lake Erie R. R. Co. v. Winters, 143 U. S. 60, is similar in principle to Rice’s case.
The difference between these two cases and the case here is that in the former the tickets were apparently good on their face and the passengers had no notice of any defects, while in the case here the ticket on its face was obviously not good, and was notice to the plaintiff that it did not entitle him to passage.
*257(Decided March 26th, 1896).
It follows then that there was error in granting the plaintiff’s first prayer, which instructed the jury that upon the undisputed facts of the case, the plaintiff was entitled to recover, and also error in rejecting the defendant’s prayers which, upon the same facts, denied the plaintiff’s right to recover. There was no question made in this Court as to the measure of damages laid down by the Court below.
For these reasons the judgment will be reversed, without prejudice.

Judgment reversed with costs.